Title: From George Washington to John Baker, 29 May 1781
From: Washington, George
To: Baker, John


                        
                            Sir,
                            New Windsor May 29th 1781
                        
                        A day or two ago I requested Colo. Harrison to apply to you for a pair of Pincers to fasten the wire of my
                            teeth. I hope you furnished him with them—I now wish you would send me one of your scrapers, as my teeth stand in need of
                            cleaning, and I have little prospect of being in Philadelpa Soon. It will come very safe by the Post—& in Return,
                            the money shall be sent so soon as I know the cost of it. I am Sir Yr Very Hble Servt
                        
                            Go: Washington

                        
                    